 

FILED
AUG - 1 2018
Clerk, U S District Court

District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

CONNIE LAR, guardian of J.O., a
minor, CV 17-127-BLG-SPW-TJC

Plaintiffs,
ORDER

VS.

BILLINGS SCHOOL DISTRICT, a
public school district,

 

Defendant.

 

Upon Stipulation for Dismissal with Prejudice (Doc. 31) between the parties
hereto, by and between their counsel of record,

IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
WITH PREJUDICE, with each party to bear their own costs and attorney’s fees.

DATED this Ail day of August, 2019.

Boca 0 tbtec.,

“SUSAN P. WATTERS
U. S. DISTRICT JUDGE
